 In the Matter of MERRY BROTH ERS BRICK AND TILE Co.andUNITEDSTONE AND ALLIED PRODUCTS WORKERS OF AMERICA, C. I. O.Cases Nos. 10-R-1532 and 10-C-1890.Decided October 27, 19417Mr. William Pate,for the Board.Mr. W. M. Fulc/ier,ofLee, Congdon, and Fulcher,of Augusta, Ga.,for the respondent.Mr. San H. Scott,of Winston-Salem, N. C., for the Union.DECISIONANDORDEROn September 23, 1946, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and finds meritin the respondent's exceptions.The Trial Examiner found that the respondent, in violation of Sec-tion 8 (1) of the Act,' distributed a few days before the scheduledelection sample ballots indicating a preference against representationand required its employees during working hours to attend and listento a pre-election speech, which was otherwise privileged.We do notagree with these findings.Unlike the Trial Examiner, we are not persuaded that the recordestablishes that the sample ballots, which were distributed by ForemanOutz,2 the only management representative found by the Trial1All references to the Act, unless otherwise indicated, are to the original National LaborRelations Act, 49 Stat. 4492There is no evidence that Outz' activities occurred within any prohibited area near thepolls75NLRB,No15.136 MERRY BROTHERS BRICK AND TILE CO.137Examiner to have engaged in this conduct, were actually markedto designate a vote against the Union.NeitherHammond norWilliams, the employees who were allegedly given the sample ballotsof the nature in question, was able to identify what squares in theballots were cross-marked.3 In any event, even were we to assumethat Outz had distributed anti-union sample ballots, we do not believethat, under the particular circumstances herein, this conduct consti-tuted interference within the meaning of the Act.As shown in theIntermediate Report, the respondent employed, at most, a form ofcommunication first utilized by the Union as part of its election cam-paign.Moreover, the alleged anti-union ballots merely reflected therespondent's opposition to the Union expressed in official speeches,which the Trial Examiner properly found were protected and whichrecognized the employees' right to select a bargaining representativeof their own choosing without fear of discrimination or reprisal. Infact, inWilliams' case at least, Outz also voiced the respondent'srecognition of the employees' right to vote as they pleased.QuotingOutz, Williams testified that Outz told him when Outz handed him asample ballot, "You have a privilege of voting for who (sic) youwant. . . . It's up to you to vote for the Company or whether forthe Union."We also do not adopt the Trial Examiner's finding that the respond-ent's conduct in compelling its employees during working hours toattend and listen to a pre-election speech 4 constituted an unfair laborpractice.In reaching his conclusion, the Trial Examiner relied uponthe Board's decision inHatter of Clark Bros. Co., Inc.However,since the issuance of the Intermediate Report herein, the Second Cir-cuit Court of Appeals, in enforcement proceedings inClark Bros.,ehadthe occasion to consider,inter alia,the "compulsory audience" concept.As we construe the Court's opinion and decree enforcing and modify-ing the Board's order,' the Court only went so far as to hold that a3The sample ballots in question were not pi educed at the hearing because, as the Board'sattorney there stated, they were either lost or misplaced4Although the Timl Examinet applied the "compnlsorv audience" doctrine to the circum-stances of all the pre-election speeches discussed in the Intermediate Report, the evidencerelates only to the circumstances of the last speech on January 29, 1946.570 N L R B 802cNL R B v Clam, Rios , Inc,163 F (2d) 373 (C C A 2).4 Concerning the ''compulsory audience" aspect of theClark Broscase,supra,the CourtThe Board argues that one of the rights guaranteed employees by Section 7, 29U S C A § 157, is the right to he free to determine whether or not to receive aid,advice and information concerning their self-organization for collective bargaining,and that this right is violated whenever the employer utilizes his power to compelthem to assemble and listen to speeches relative to matter of organizationBut thepresent case does not call fos layingdownso broad a ruleAn employer has an interestin presenting his views on labor relations to his employeesWe should hesitate tohold that he may not do this on company time and pay, provided a similar opportunity 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDL'compulsory audience" was unlawful if a similar opportunity to ad-dress the employees was not afforded the labor union seeking toorganize the employees.Appraising the evidence in the case at bar in the light of the Court'sopinion and decree inClark Bros.,we find that, although the respond-ent delivered the speech in question during working hours to itsemployees whose attendance at the meeting was required, there is no.evidence that a similar opportunity to address the employees was notavailable to the Union. Indeed, the only relevant evidence seems toindicate that a union representative was invited to attend the meeting;there certainly is nothing in the record to suggest that the union repre-sentative was or would have been denied the same or a similar forumto present the Union's views.We, therefore, are unable to concludethat an unfair labor practice was proved.sAccordingly, we find, contrary to the Trial Examiner, that therespondent did not interfere with, restrain, or coerce its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Weshall, therefore, dismiss the complaint.Consistent with these rulings,we also find no merit in the Union's objections to the conduct of theelection held on January 29, 1946.We shall, therefore, also dismissthe petition for investigation and certification of representatives filedby the Union in Case No. 10-R-1532.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe respondent, Merry Brothers Brick and Tile Co., Augusta, Georgia,be, and it hereby is, dismissed.AND IT Is FIIRTIIER ORDERED that the petition for investigation andcertification of representatives filed by United Stone and Allied Prod-uctsWorkers of America, C. I. 0., in Case No. 10-R-1532 be, and ithereby is, dismissed.to addiess there were accorded representatu,es of theunion.CfN L. R B. v.Montgomery WarditCo., 157 F. (2d) 486, 498-9 (C C. A. 8)[Italics added.]In the decree, which it thereupon entered, the Court accordingly modified the Board'sorder by adding the underscored portion to the cease and desist provision, to read asfollows(d)Compelling its employeesduring working time to listen to speeches relatingto self-organization and the selection of a bargaining repiesentative.without accordinqa similar opportunity to addressthem to the Union8In reaching this conclusion, we find it nnneeessarv to determine whether the amend-ment tothe National Labor Relations Act (Public Law 101-80tli Congress), -ehicli becameeffective August 22, 1947, would precludea tindingof untair labor practice in a situationsuch as that piesented in the instant case,or ina situation where the record affinaatiselyshows that the Union was not afforded a similar opportunity to address the employees. MERRY BROTHERS BRICK AND TILE CO.139MEMBERS REYNOLDS and MTJRDOCK took no part in the considerationof the above Decision and Order.INTERMEDIATE REPORTIl[iWilliamPate,for the Board.Mr.W M. I"ulclter,ofLee. Congdon. wail Filcher.ofAugusta, Ga., for therespondent.Mr. Sam H. Scott,of Winston-Salem, N. C., for the Union.STATEMENTOF THE CASEUpon a petition duly filed by United Stone and Allied Pioducts Workers ofAmerica, C. I. 0, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees of MerryBi others Brick and Tile Co , Augusta, Georgia, herein called the respondent,the National Labor Relations Board, herein called the Board, held an appro-priate hearing at Augusta, Georgia, on August 16, 1945.Thereafter, on De-cember 27, 1945. the Board issued its Decision and Direction of Election' pro-viding for an election by secret ballot among the production and maintenanceemployees of the respondent with certain exceptionsThis election was heldon January 29, 1946The tally of ballots showed that, of 288 eligible voters.76 votes were cast in favor of the Union, 190 votes against the Union and 3ballots were challenged.On January 30, 1946, the Union filed objections to theelection because of alleged activities of the respondent in violation of the Na-tional Labor Relations Act, herein called the ActPursuant to Article 3, Sec-tion 10 of the Board's Rules and Regulations, the Regional Director on June 19,1946, issued his report on the objections in which lie found that the objectionsraised substantial and material issues with respect to the conduct of the elec-tion and recommended that the Board direct a heaung upon the objections. On.July 8, 1946, the Board, finding that the objections raised substantial and mate-rial issues with respect to the conduct of election, issued an order directing thata hearing be held on the objections to the electionThereafter. upon a chargeduly filed on March 12, 1946, by the Union, the Board, by its Regional Director,issued its complaint dated July 22, 1946, against the respondent alleging thatthe respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and Section 2 (6) and (7)of the Act, 49 Stat 449By order dated July 18, 1946, the Board consolidated thecases for hearing.Thereafter, copies of the complaint, the charge accompa-nied by a notice of consolidated hearing on the allegations of the complaint andthe objections to the conduct of election, were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint alleged in substancethat : the respondent expressed disapproval of the Union, urged, persuaded, andthreatened its employees to refrain from assisting, becoming or remaining mem-bers of the Union, and made a speech to the employees discouraging niembei-ship in the Union, thereby interfering with, restraining, and coercing its em-ployees within the meaning of Section 8 (1) of the ActAt the hearing, the respondent filed an answer admitting certain allegationsof the complaint but denying the commission of any unfair labor practices. Theanswer also affirmatively alleged that the speechby the respondent's agent was2 64 N.L. R. B. 1548. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade in the exercise of his right of free speech guaranteed by the first Amend-ment to the Constitution of the United States as were the other acts complained ofPursuantto notice a hearing was held in Augusta, Geoigra, on August 15, 1946,before the undersigned, the Trial Examiner duly designated by the Chief TrialExaminerThe Board, the iesponde nt, and the Union were represented bycounsel.Full opportunity to he heard, to examine and cross-examinewitnesses,and to introduce evidence bearing upon the issues was afforded all partiesAtthe close of the hearing all parties waived oral argument but the iespondent hasfiled a brief with the undersigned.Upon theentirerecord in the case, and fiom his observation of the witnesses,the undersignedmakesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTillerryBrothers Brick and Tile Co is a Georgia corporation engaged at itsplants in Augusta, Georgia, in the manufacture, sale, and distribution of brickand tile products.During the year ending August 1, 1946, it purchased rawmaterials consisting principally of coke of value in excess of $100,000 of whichapproximately 90 percent was purchased outside the State of Georgia andshipped to its plant at Augusta, GeorgiaDuring the same period the respondentsold finished products consisting principally of brick and tile, valued in excessof $500,000 of which approximately 66 percent was shipped outside the State ofGeorgia.The respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of Anicrica, affiliated with the Con-gress of Industrial Organizations, is a labor organization admitting to membershipemployees of the respondent.IIITIIE UNFAIR LABOR PRACI ICESA. Interference,i esti aint, and coercionAs a part of the investigation and certification of representatives,the Boardpursuant to its Direction of ElectionzdatedDecember 27, 1945, held an electionamongthe employees of the respondent on January 29, 1946.Of the 28S eligiblevoters,190 voted against representation by the Union and 70 for such representa-tion.The Union has filed objections to this election based on thefactsmentionedhereinafter.Respondent's employees are all negroes, 90 percent of whom,the respondentestisilates, are illiterate and never have had any experience with balloting in asecret election until theyvotedin the above-mentioned Board election.On August 16, 1945, the Board held a hearing on the question of the appropriate,unit resulting in the Order and Direction of Election mentioned above.By thistime the Union had signed application cards from 88 of the then employees.On August 25, 1945,the respondent assembled all its employees to hear anoptimistic report by Kenneth llerry, respondent's president and general manager,264 N L R B 1548. MERRYBROTHERSBRICK AND TILE CO.141on the post war prospects of the respondent.Merry concluded this talk with thefollowing paragraphs:Now, one more thing. Some of you probably expected me to say somethingof the CIO Union that is endeavoring to get you to join them. I have nothingto say at this time except that probably at some future date you will becalled on to make a decision as to whether or not you want a union. I willprobably talk to you about that at some later date but in the meantimeRemember :Do unto others as you would have them do unto youAnd don't forget Mr Ernest or myself or Mr Robinson or Mr Abney willbe glad to talk to anyone about any of your problems. Please do not be timidabout asking us questions.On October 6, 1945, Kenneth Merry again assembled the employees and toldthem that, as a result of the advice the respondent had given the War ProductionBoard, the OPA had increased the price of brick and so, no longer having tosecure permission tiom the National War Labor Boaid in order to raise wages,i espondent was granting a wage inci ease effective the pay period ending October20.On this point Meri y added : "We are going to do it I increase wages] sooneven before we receive the benefits of the price increase ourselves.We want youto understand that the Company helped work for this and for this purpose.Whenconditions warrant we will do it again "Again on January 12, 1946, the respondent called its employees together inorder to hear another speech made on this occasion by Ernest Merry, respondent'svice president, who told them :I am glad to have this opportunity of talking with all of you men andwomen today. I will sincerely appreciate your close attention to my remarksas the subject on which I am about to talk seriously effects your futurewelfare.On Tuesday, January 29th, there will be an election held at this Plant forthe purpose of giving you the opportunity of deciding whether you want anoutside organization known as the United Stone & Allied Products Workersof Ainerica-C10, to represent you in your dealings with the managementof this Company, or whether you wish to continue to have the privilege youhave always enjoyed of being able to talk directly to Mr. Kenneth Merry, Mr.Harry Robinson or to me about your personal problems.This is a most important decision which you have to make. As you allknow your company, The Merry Brothers Brick & Tile Company has ad-vanced to you over a period of years many thousands of dollars with nointerest charge to tide you over emergencies-such as hospital and Doc-tors bills, and Lawyers fees and fines when you happened to get in trouble.We have also in the last four years gone to bat for you five times beforetheWar Labor Board and obtained five substantial raises in pay whichhas made your average take home wages higher than any similar industryin AugustaMerry Brothers Brick & Tile Company is interested in you and your wel-fare and these benefits for you have been obtained without the necessityof you having to pay any Union Dues, or initiation fees of any kind to anyone.Some of you may think that you can try the Union and then if you don'tlike it you can get out. If you vote the Union into this Plant you willfind that you cannot get out if you become dissatisfied with it.This isvery important for you to know before you make your decision at the elec- 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionOnce you vote the Union in, you must always pay your dues and finesor assessments which the Union may decide to impose on you or else youwill be subject to the loss of your job In othei won ds, if the Union repre-sents you and you get in had standing with the Union they can force theCompany to discharge you no matter how well you do your workAt thepresent time, with no Union in this plant the Company does not have todischarge anyone whose work is done well.Some of you may have signed the Union Cards but don't let that worryyou if you decide that you want to vote against the Union on election day.The cards are not binding ; but remember, the way you vote at the electionis binding.You can change your mind now, but if you vote the Union in,you will be subject to the Union's Rules and RegulationsSome of you may think that the government want you to join the Union.This is not true !The govei nment is only interested in seeing that you geta fair deal at the election and that no one shall force or scare you into vot-ing either onewayof the other against your wishesTo this end, thegovernment is sending one of its representatives down here to supervisethe election so that you can be assured of a fair chance to make your owndecision when you voteThe government does not care whether you votefor the Union or notYour decision must be of your own free will accord-ing to the way you think and the Government representatives will be hereto see that no one interferes with the way you want to voteThe govern-ment representative will also see that the way you vote is kept an absolutesecret.As I see it, there are only two points in this whole problem of yours ofwhether or not to join the Union ; These two points are:1.Better working conditions2Higher wagesLet's consider the first point, better working conditions ; all you have to dois look around you.The Company has spent and is spending thousands ofdollars to make your work more pleasantNone of these ideas has come fromthe Union, they have all come from the management In addition to whatyou have seen done and what you see being done, the company has plans forthe future which will give you much better conditions than you now have.These plans will be transformed into actuality just as soon as time and moneypermit and nothing that the Union can do will effect (sic) them.As regards the second point, higher wages; you are now enjoying thetop take home pay of any similar Industry in Augusta by virtue of the fiveraises the Company has obtained for you in the past four years. You aregetting these wages without having to pay any Union dues, fines, or assess-nmentsRight here let me say that Merry Brothers Brick & Tile Companyw ill always pay its workers, as it has in the past, the highest possible wagesit can afford regardless of whether you belong to a Union and pay dues tothat Union or not.Remember, the Union can not force the Company to payhigher wages than profits permitNow a word about the importance of voting on election clay It is veryimportant for each and everyone of you to vote that clay If you do notvote you will be letting someone else decide this very important question foryou and your familiesThe outcome of the election will be decided by themajority of those who vote and not by the number of men and women em-ployed at the plant.For example suppose only 20 people voted and say 11voted one way and 9 voted the other way. The eleven votes would be a 1IERRY BROTHERS BRICK AND TILE CO.143majority of those voting so they would control the results of the election andtherefoie the choice of eleven men would control the lives and welfare ofall the 300 or more employees and then families of this Company.Remember this, the Company is not telling you how to vote It is ouropinion, that you will be much happier and better satisfied to continue todeal with the Company direct as you have in the pastYou and I will thenknowthat we c.i n enjoy the same good relations we have always had. Thedecision is yoursIf you want to paN Union dues and have a Union whoseheadquarters is not in Augusta, Ga, but in Daire, Vermont, to represent you,that is your privilegeIf, however, you want to bring your problems to Mr.Kenneth Merry, Mr Harry Robinson or to me directly, and talk over yourproblemswith uswho live in the same town as you do, that is also yourprivilege.Whichever wav you vote, the Company will treat you all alikeand no one will be penalized for noting his honestconvictions.I am bringing thesethoughts to your attention for yourbenefit so thatyou may understand the importance to you of the questions you are about todecideWhatever is the outcome, I hope that you and I as heretofore, will alwaysbe friendsFinally. daring working hours on the morning of January 29, prior tothe open-ing of thepolls at 10 a in , upon order., of the respondent carried out by thevarioustoremen, all the employees of Plant No. 1 were congregated in theautomotiveshopwhere Kenneth Merry addiessed themeThe notes from whichhe spokeread as follows. "Just .i few points for each of you toremember whenyou vote today.SAMPLE BALLOT IN HANDThe reason the Government is having this election is because they wantto know how you feel about joining this Union. You might have wanted tojoin last June but changed your mindThe Government does not care howmany cards you signed.They want to know your true feelings. So, don'tlet the fact that a few of yogi might have signed cards have any effect on howyou vote.But be sure and vote.And I hope the way you vote will make iteasy for you and I to work closer together for our general happiness.Menand women of Merry Brothers Brick & Tile Company-are you going to voteto let Widenhouse, Scott' and the rest of that crew come between you andme? You know you are not.We think you don't want that to happen. Ifyou think I'm right, then vote the right hand side, vote No. If you thinkI'm wrong, vote the other way.Show BallotI understand that a few men on the plant are saying that "If you don'tvote for the Union" that they will lose their jobs.That is a lie.We neverhave threatened anyone and don't ever intend to do so.We leave that kindof business to those good C. I. 0. organizers.Listen-This business is built on the "Golden Rule."-Do you want thatkind of treatment or do you want the C. I. 0. treatment, including strikes,3Kenneth Meiry did not read the notes quoted above verbatim but both lie and the generalsuperintendent testified that Merry "stuck close" to the notes although adding somematerial extemporaneouslyThe undersigned finds that the above quoted notes constitutea fair report of the speech deliveredThe words "Sample Ballot in I-land" and "ShowBallot"are obviously stage directions for the speaker's use4Two of the Union oiganizers. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicket lines, bread lines and soup lines? It's your turn now.When youare called today, let your ballots speak for themselvesOnce you drop yourballot in the box, there is nothing else you can do and no one will know howyou voteAt an election held on a brickyard in South Carolina at Cheraw. S C abouttwo weeks ago, only one worker voted for the Union. It would make mevery happy for this to be an election like that. I'm proud of this Companyand I'm proud of the men and women who work for Merry Brothers. Youstand for something in the community.Let's keep standing for something.Let's go develop this plant together.We need you-you need us. You don'thave to start paying for the privilege to work here It you want to spendyour money, spend it in Georgia. Together we go forward. Everybodyvote.We'll count the ballots tonight and the result will be in the morningpaper.I'm going to thank each one of you in advance for votingGo to your jobs and you will be called in time to vote.When you vote,please return to your jobs as soon as convenient.Don't get mad.We'll allknow how we come out tonight.Hete's hoping you and the Company willalit irys have the good feeling we have had in the past.Let's pray right-Let's vote right-Let's work for that.I thank you !While this was being done at Plant No 1, Ernest Merry was speaking to theemployees of Plant No. 2, who had gathered also on the respondent's orders, tohear him speak.No copy of this speech was introduced in evidenceIn the last few days prior to the election the Union printed and distributed tothe employees certain pamphlets which contained sample ballots, in whole or inpart, clearly marked as such, in which an "X" was printed in the box signifyingthe employee's desire to be represented by the Union.Both these pamphlets alsocontained electioneering material..Thereafter, but prior to the date of the election, the respondent had sample bal-lots printed which it made available to the employees and to the foremen. Theseballots were also clearly marked "sample "No "X's" or electioneering matterwas printed thereonAfter the polls opened, the respondent arranged to have certain departments goto vote at certain 'timesForeman Moody Outz, admittedly a supervisory em-ployee, had sample ballots for his viewAs Outz w.is accompanying employee GusHammond to the polling place, Outz explained how to cast a ballot and markedone sample ballot for Hammond with a penciled "X" in the "No" box-a voteagainst representation by the Union-which he then gave to Hammond.Outz also handed another sample ballotwithanother"X" in pencil in the "No"box to employee Marshall Williams as that employee was on his way to cast hisballot.5ConcludingfindingsThe Board contended that the respondent interferedwith,restrained, andcoerced its employees by means of the speeches and of the actions of Foremans I3oth Hammond and Williams testified that, while Outz marked the sample ballots inpencil, they could not remember whether he had marked the ballots "Yes" or"No' but thatthey had later delivered these ballots so marked to Organizer Sam ScottScott testifiedthat both ballots weie marked "No "Although Outz was available, lie was not called as awitnessAs Williams, Hammond and Scott all appealed to be credible witnesses and asOutz failed to testify, the undersigned accepts the testimony of Williams, Hammond andScott. MERRY BROTHERSBRICK ANDTILE CO.145Outz in demonstrating to Hammond and Williams how they should vote againstthe Union. The respondent defends on the grounds that both the respondent andForeman Outz were justified in their acts under the First Amendment to theConstitution.A reading of the speeches of the Merrys' is sufficient to convince that they were,open and frank appeals by the respondent to its employees to vote against repre-sentation by the UnionThe respondent thereby made itself in effect a contest-ant in the election.However, outside of the misleading and incomplete statementregarding the possibility of the Union's forcing the respondent to discharge ein-ployees who got into bad standing with the Union, there is nothing in the con-tents of the speeches which can be held to be coercive or intimidatory under the,doctrine of theAmes scan Tube Bendingdecision °Under that decision the re-spondent is entitled to express its anti-union feelings to any of its employees whovoluntarily cared to listen.But the First Amendment does not justify an employer in using its economic_^tiength as such employer in compelling its employees during time paid for by itto listen to those anti-union sentiments expressed.The employer pays its em-ployees to work and not to listen to it expound its economic and social philosophyon matters which by statute are made the sole concern of the employeesthemselvesSuch use of the employer's economic power to capture an audience in orderto compel employees to hear the employer's anti-union philosophy propoundedhas recently been condemned by the Board in theClark Bros , Co , Ine,casewhere the Board said:4 The Trial Examiner also found that, in one instance a mere hourbefore the polls were open for the run-off election between the CIO andthe Association, the employees were compelled by the respondent to as-semble at the plant during working time to listen to anti-CIO campaignspeeches of the respondent's officialsThe speeches were made on thepremises during working hours and were broadcast throughout the entireplant.The power and engines were shut down.All plant operationswere suspended and the employees were directed by the respondent,through some foremen and by the public address system, to assemble tolisten to the speechesThus, the employees were required to listen tothese speeches because the respondent controlled the manner in which theemployees were to occupy their time.The only way the employees couldhave avoided hearing the speeches would have been for them to leave thepremises,which they were not at liberty to do during working hours.The Trial Examiner concluded on these facts that the respondent, by itscontrol over its employees during working hours, not only paid its em-ployees for listening to its anti-CIO solicitation, but that the manner ofexercising such control gave the respondent, under the stated circum-stances, assured and, during working hours, exclusive access to its em-ployees in a matter relating to their organizational activities.We agree.We are also of the opinion, and find, that the conduct of the respondentin compelling its employees to listen to a speech on self-organization underthe circumstances hereinabove outlined and as more fully revealed in theIntermediate Report, independently constitutes interference, restraint, and° 134 F (2d) 992 (C C A 2)770 N L It B S02, decided August 1946. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercion within the meaning of the ActSection 7 of the Act guaranteesto employees the "right to self-oigamz.itum, to foiin. loin, or assist labororganizations" and "to bargain collectively Ihiough representatives of theirown choosing"The Board has long recognized that "the lights guaran-teed to employees by the Act include the full freedom to receive aid, ad-vice, and information from others, concerning those lights and their en-joyment."'Such freedom is meaningless, however, unless the employeesare also free to determine whether or not to receive such aid, advice, andinformationTo force employees to receive such aid. advice, and informa-tion impairs that freedom; it is calculated to, and does, interfere with theselection of a representative of theemployees'choice.And this is so,wholly apart from the fact that the speech itself may be privileged underthe Constitution.The compulsory audience was not, as the record shows, the only avenueavailable to the respondent for cons eying to the employees its opinion on self-organizationIt was not an inseparable part of the speech,' any more thanmight be the act of a speaker in holding physically the person whom headdresses in order to assure his attention.The law may and does preventsuch a use of force without denying the right to speakSimilarly we mustperform our function of protecting employees against that use of the em-ployer's economic power which is inherent in his ability to control theiractions during working hours.' Such use of his power is an independentcircumstance, the nature and effect of which are to be independently ap-praised.We conclude, therefore, that the respondent exercised its superioreconomic power in coercing its employees to listen to speeches relating totheir organizational activities, and thereby independently violated Section8 (1) of the Act.''Matterof h arlan Fuel Company, S NL It B 25, 32.5Cf Thomas v Collins,323 U. S. 5160 CfPeople ofNewYoil;vFord Motor Co ,decided June26, 1940, NY Sup Ct.App Div (3rd Dept)(63 N YS (2d) 697)7In so holding, however,we do not rest our finding upon or adopt that portionof the Intermediate Repoit which refers to a "constitutional right of non-assembly"The respondent also contends that its speeches and the actions of Foreman Outzwere not violative of the Act on the ground that the negro employees were beinginstructed in how to vote. It must be emphasized that 90 percent of then wereilliterate and all were inexperienced in the physical exercise of the franchise.The respondent's point, therefore, that the very act of voting was confusing tothese employees appears to be well taken.But when the respondentassumedthe responsibility of instructing its employees on the mechanics of voting,instead of leaving it to some competent, disinterested third party,such as aBoard agent, it also assumed the risk that its actions in so doing may have co-erced the employees. In the opinion of the undersigned, to permit an employerto hand out marked sample ballots to illiterate, inexperienced employees on theirway to the polls, which ballots indicate the employer's desire as to how theemployee should vote, would amount under such circumstances, to a license toseriously undermine the employee's tights under the Act.Nor can such action,under such circumstances, be considered as constitutionally privileged, in thatit is tantamount to a direction or order to its employees, not to be lightlyignoredby them. The undersigned therefore finds that the actions of Foreman Outz wereviolative of the Act 88One other defense should be noted in relation to the Outz matter. Respondent producedevidence that, while it had given its foremen permission to take the sample ballots for use MERRY BROTHERS BRICK AND TILE CO.147By compelling its employees to attend and listen to anti-union speeches, andby handing out marked ballots to its employees, the respondent has interferedwith, restrained,and coercedits employees in the exercise of the rights guaran-teed in Section 7 of the Act In view of these findings the undersigned willicconunend that the election be set asideIVTHE EFFECL OF THE UNi A]R LABOR PRACTICES UPON CODf\IERCEIt is found that the activities of the respondent set forth in Section 111, above,occurring in connection with the operations of the respondent described in SectionI,above, have a close, intimate, and substantial relation to trade, traltic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerceV. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action found necessary in order to effectuate the policies of the Act.Since it has been found that the acts and utterances of the respondent have soaffected the Board's election held on Januai y 29, 1946, that it may not have fairlyreflected the untrammelled wishes of the respondent's employees, it will beleconmiended that the election be set aside.On the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the followingCONCLUSIONS OF LAW1United Stone and Allied Products Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization within the meaningof Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in,rind is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act.3The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Merry Brothers Brick and Tile Co., andits officers, agents, successors, and assigns shall:1Cease and desist from:Engaging in conduct, including the assembling of the employees for the pur-pose of addressing anti-union remarks to them and handing to individual em-ployees sample ballots marked against representation by the Union, or anylike or related conduct, for the purpose of and with the reasonable effect of intei-in instructing the employees, it had given distinct orders that the ballots should not bemasked.Respondent, therefore, contended that it could not be held responsible foi the actof its foreman in handing out a marked ballotSuch instructions were never made cleaito the employees so that they were entitled to assume that the foiemen were acting withintheir authority in distributing marked ballotsHaving thus placed an instrumentalitycapable of being misused into the hands of its authorized agents without due precautions,the respondent must assume responsibility for such misuse as could be reasonably antici-pated. 148DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDfering with, restraining,and coercingits employeesin the exercise of their rightto self-organization,to form, join,or assist United Stoneand AlliedProductsWorkers of America,C I. 0 or any other labor organization,and to select abargaining representative of their own choosing.2.Take the following affirmativeaction whichthe undersignedfinds will effec-(a)Post at its plant inAugusta,Georgia, copies of the notice attached heretonuuked"AppendixA" Copies ofsaid notice.to be furnished by the RegionalDirector for the Tenth Region,afterbeing signedby therespondent's repre-sentative,shall be posted by the respondent inuuediately upon the receiptthereof, and maintainedby itfor sixty(60) consecutive days thereafter, inconspicuous places,including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not, altered,detaced,or covered by any other material ;(b)Notify the Regional Director for the TenthRegioninwriting,withinten (10)clays from the date of the receipt of this Intermediate Report, whatsteps the respondent has takento complyherewith.It is recommended that the election held by the Board on January 29, 1946,be set aside.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report,the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 20339 of the Rules and Regulations of the NationalLabor Relations Boaid, Series 4, effective September 11, 1946,any party orcounsel for the Board may, within fifteen(15) days fromthe date ofserviceof the order transferring the case to theBoard,pursuant to Section 203 38 ofsaidRules and Regulations,file with theBoaid,RochambeauBuilding,Wash-ington 25,D C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(includingrulings upon all motions or objections) as heielies upon,together with the originaland fourcopies of a brief in supporttheieof; and any party or counselfor theBoard may, within the sane period,file an original and four copies of a brief in support of the Inteiinecliate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall set ve a copy theieof uponeachof the other parties and shall file a copy with the Regional DnectoiProofof service on the other parties of all papersfiledwiththe Board shall bepromptly madeas required by Section203 65.Asfurther provided in said Sec-tion 203 39,should any party desire permissionto argue orallybefore the Board,iequest therefor must be made in writing to the Board within ten(10) daysfrom the (late of service of the order transferring the case to the Board.THOMAS S WILSON,Trial Examiner.Dated September 23, 1946. MERRY BROTHERS BRICK AND TILE CO.APPENDIX ANOTICE TO ALL EMPLOYEES149Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:-WE WILL NOT engage in conduct, including the assembling of the employeesfor the purpose of addressing anti-union remarks to them and handing toindividual employees sample ballots marked against representation by theUnion, or like or related conduct, for the purpose of and with the reasonableeffect of interfering with, restraining, and coercing its employees in the exer-cise of their rights to self-organization, to form, join or assist United Stoneand Allied Products Workers of America, C. I. 0., or any other labor organi-zation, and to select a bargaining representative of their own choosing.All our employees are free to join or remain members of United Stone andAllied Products Workers of America, C. I. 0.MERRY BROTHERS BRIOic AND TILE CO.,By ------------------- ------------------(Representative)(Title)Dated-------------------------This notice must remain posted for60 days from the datehereof, and must notbe altered, defaced, or covered by any other material.766972-48-vol.75--11